Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-9, 11, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashrafi (US 2017/0138851 A1), and further in view of Santillan (2009, Am. J. Phys.).
Regarding claims 1, 8, and 17, Ashrafi teaches a method comprising:
receiving, at a first communications interface, a plurality of data values for transmission [0154 The OAM generation module 1206 may comprise in one embodiment a fixed orbital angular momentum generator 1402 as illustrated in FIG. 14. The fixed orbital angular momentum generator 1402 receives the plane waves 1204 from the emitter 1202 and generates an output wave 1404 having a fixed orbital angular momentum applied thereto.]; 
generating, using one or more processors of a modulator [0175 orbital angular momentum signal 616 and a processor 2106; 0108 An optical signal 102 having a series of plane waves therein is applied to a device for applying an orbital angular momentum (OAM) signal to the optical signal 102 such as a spatial light modulator (SLM) 104. While the present embodiment envisions the use of an optical signal 102, other types of signals having orbital angular momentum or other 
Asrafi teaches an OAM emitter. Asrafi does not explicitly teach … and yet Santillan teaches a transducer array [fig. 4 shows eight simple sound sources arranged in a circular array], generating, using the one or more processors of the modulator [fig. 4 shows PC with sound card, amplifier, and driver for driving sound sources], a transmission signal based on a combination of the plurality of data patterns, the combination of the plurality of data patterns being an interference 
transmitting, using the transducer array, the acoustic signal based, at least in part, on the transmission signal, the transmitting of the acoustic signal comprising generating an acoustic vortex beam based on the transmission signal [pg. 211, col. 1 same setup of eight sources it is also possible to generate an acoustical vortex of second order].
It would have been obvious to implement the emitter as described by Ashrafi, with the eight sound sources in a circular transducer array as taught by Santillan so that a rotating sound wave may be used to encode data.
Regarding claims 5, 9, and 18, Ashrafi also teaches the method of claim 1, wherein the plurality of OAM topological charges are orthogonal to each other [0108 While the present 
Regarding claims 7, 11, and 20, Ashrafi also teaches the method of claim 1, wherein the transmission signal is generated based on a superposition of the plurality of data patterns [0229 Using the spatial light modulator 5002, a light beam with fractional OAM may be produced as a generic superposition of light modes with different values of m.].

Claims 2-3 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashrafi (US 2017/0138851 A1) and Santillan (2009, Am. J. Phys.), and further in view of Chen (US 2013/0235744 A1).
Regarding claim 2, Ashrafi does not explicitly teach … and yet Santillan teaches the method of claim 1 further comprising: receiving the acoustic signal at a receiver array; decoding the acoustic signal to identify the plurality of data patterns; and generating an output signal based on the decoded plurality of data patterns [Santillan: fig. 4-5, pg. 209 col. 1 In contrast, the intensity distribution of light can be directly observed, and the intensity distribution of an acoustic field has to be determined by simultaneous measurements of the sound pressure by means of two microphones.; Chen: 0035 UCA circular antenna array can have transmit UCA and receive UCA which for example can have 8 elements].
It would have been obvious to substitute the detection of light as taught by Ashrafi, with the microphones for sound pressure detections as taught by Santillan because optical, and acoustical demonstrations complement and reinforce each other (Santillan) [pg. 209, col. 1].

    PNG
    media_image1.png
    569
    1492
    media_image1.png
    Greyscale

Regarding claim 3, Ashrafi as modified also teaches the method of claim 2 further comprising: providing the output to a computer system via a second communications interface [0180 Various devices 3102 for collecting data as described herein above may communicate via private network clouds 3104 or with a public cloud 3106. When communicating with a private cloud 3104, the devices 3102 merely store information that is associated with a particular user device that is for use with respect to analysis of the user associated with that user device.].
Regarding claim 13, Ashrafi as modified by Santillan teaches the system of claim 8, wherein the transducer array comprises an array of speakers configured based on a size of the receiver array and a distance between the receiver array and the transducer array [fig. 4-5, pg. 209 col. 1 two microphones].
Regarding claim 14, Ashrafi as modified by Santillan teaches the system of claim 13, wherein the receiver array comprises an array of microphones [fig. 4-5, pg. 209 col. 1 two microphones].

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashrafi (US 2017/0138851 A1), Santillan (2009, Am. J. Phys.), and Chen (US 2013/0235744 A1) and further in view of Schulze (US 2013, New Jour. of Physics).
Regarding claims 4 and 12, Ashrafi does not explicitly teach … and yet Schulze teaches the method of claim 2, wherein the acoustic signal is decoded based on an inner product of the plurality of OAM topological charges [pg. 3, sec. 2 The modal decomposition of a laser field as described by equation (1) can be performed all-optically using correlation filters [34, 35]. Such a filter performs a correlation of the incident field with modes that are encoded into the filter, which allows us to measure the power and relative phase of each individual mode from an inner product measurement [36, 37].].
It would have been obvious to combine the OAM emitter of Ashrafi, with the inner product measurement as taught by Schulze can be used to detecting communication (Schulze) [pg. 1, sec. 1].

Claims 6, 10, 15-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashrafi (US 2017/0138851 A1) and Santillan (2009, Am. J. Phys.) and further in view of Chen (US 2013/0235744 A1).
Regarding claim 6, Ashrafi does not explicitly teach … and yet Chen teaches the method of claim 1 further comprising: chunking the received data based on a number of available OAM topological charges [0012 data grouping; claim 11 receiving source data to be transmitted to a destination device; 0035 per-chunk basis…in a round-robin manner at chunk boundaries].

Regarding claim 10, Ashrafi as modified by Chen teaches the system of claim 8, wherein the plurality of data patterns are generated, at least in part, by chunking the received data based on a number of available OAM topological charges [0035 per-chunk basis…in a round-robin manner at chunk boundaries].
Regarding claim 15, Ashrafi does not explicitly teach … and yet Chen teaches the system of claim 8, wherein the plurality of data patterns comprises eight data patterns, and wherein the eight data patterns are transmitted in parallel [0035 For the generation of OAM-like signals, the antenna elements in a transmit UCA are fed with the identical input signal, but with a successive phase delay from element 432 to element 434. The OAM signal is decoded by the receiver with proper processing of the received signals in all antenna elements of the receive UCA 440. An example, a UCA of 8 elements is shown in FIG. 4 although any number of elements may be used. In addition, it is contemplated herein that different types of transmitting and receiving antennas may be used in combination.].
It would have been obvious to modify the loudspeaker array as taught by Ashrafi modified, with the eight elements as taught by Chen encoding data is often comparable in bits to a power of two (e.g., 23)
Regarding claim 16, Ashrafi as modified by Chen teaches the system of claim 15, wherein each of the eight data patterns corresponds to one of eight OAM topological charges [0035 UCA of 8 elements].
Regarding claim 19,  Ashrafi as modified by Chen teaches the device of claim 17, wherein the plurality of data patterns are generated, at least in part, by chunking the received data based on a number of available OAM topological charges [0035 per-chunk basis…in a round-robin manner at chunk boundaries].

Response to Arguments
Applicant's arguments filed 11/8 have been fully considered but they are not persuasive. In other words, Santillan (2009, Am. J. Phys.) has now been applied to the most recent claim amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645


/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645